NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 26 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARSHALL CASEY PFEIFFER, The                     No.    18-56334
Gentleman Marshall as AGENT obo his
Granted Federal Franchise MARSHALL               D.C. No. 3:17-cv-02438-AJB-JMA
PFEIFFER also known as 222703407-
G38455581,
                                                 MEMORANDUM*
                Plaintiff-Appellant,

 v.

CALIFORNIA FRANCHISE TAX
BOARD; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                            Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Marshall Casey Pfeiffer appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action alleging that the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California Franchise Tax Board’s assessment and collection of state taxes from

him was unconstitutional. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, May Trucking Co. v. Or. Dep’t of Transp., 388 F.3d 1261, 1265

(9th Cir. 2004), and we affirm.

      The district court properly dismissed Pfeiffer’s action for lack of subject

matter jurisdiction because the Tax Injunction Act bars taxpayers from challenging

the validity of a state tax in federal court where there is an adequate remedy

available in state court. See 28 U.S.C. § 1341 (“The district courts shall not enjoin,

suspend, or restrain the assessment, levy or collection of any tax under State law

where a plain, speedy and efficient remedy may be had in the courts of such

State.”); Hyatt v. Yee, 871 F.3d 1067, 1074 n.34, 1077 (9th Cir. 2017) (explaining

that “constitutional claims can qualify as claims seeking to void a tax” for purposes

of the application of the Tax Injunction Act and that there is an adequate remedy

under California law).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       18-56334